UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 21, 2010 INSITUFORM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 0-10786 13-3032158 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(636) 530-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders Insituform Technologies, Inc. (the “Company”) held its 2010 Annual Meeting (the “Annual Meeting”) of Stockholders on April 21, 2010.Three proposals were submitted to, and approved by, the Company's stockholders at the Annual Meeting.The proposals are described in detail in the Company’s proxy statement for the Annual Meeting filed with the Securities and Exchange Commission on March 17, 2010.The final results for the votes regarding each proposal are set forth below. 1.The stockholders elected eight directors to the Company’s Board of Directors to hold office for a one-year term until the annual meeting of stockholders in 2011 or until their successors are duly elected and qualified.The votes regarding this proposal were as follows: Director Votes For Votes Withheld J. Joseph Burgess Stephen P. Cortinovis Stephanie A. Cuskley John P. Dubinsky Charles R. Gordon 35,010 Juanita H. Hinshaw M. Richard Smith 34,216 Alfred L. Woods 2.The stockholders approvedan amendment to the Insituform Technologies, Inc. Restated Certificate of Incorporation to increase the authorized shares of stock and authorized shares of common stock of the Company.The votes regarding this proposal were as follows: Votes For Votes Against Abstained Broker Non-Votes 0 3.The stockholders ratified the appointment of PricewaterhouseCoopers LLP asthe Company's independent auditors for the year ending December 31, 2010.The votes regarding this proposal were as follows: Votes For Votes Against Abstained Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INSITUFORM TECHNOLOGIES, INC. By: /s/David F. Morris David F. Morris Senior Vice President, General Counsel and Chief Administrative Officer Date:April 23, 2010
